Plaintiff seeks back pay alleging that his claim arises under the provisions of the Back Pay Act of 1966, and bases his claim on his separation from his civilian position in the Department of the Army on June 17, 1955, and his subsequent appointment in August 1965 to a similar position in the Department of the Army. This case came before the court on defendant’s motion for summary judgment and plaintiff’s motion for judgment. Upon consideration thereof, together with the opposition thereto, the briefs of the parties and oral argument by plaintiff, pro se, and counsel for defendant, the court concluded that the record shows that the hiring of plaintiff in August 1965 was not a reinstatement but a new appointment. On April 15, 1971 the court by order denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition.